Citation Nr: 1506725	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-20 411	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana

THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED), including as secondary to service-connected prostate cancer.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.

He appealed to the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013, in support of his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with his claims file documenting everything that was said by him and his wife during the hearing.  

While the Board is granting the Veteran's claim for service connection for ED, regretfully, his claims for service connection for hearing loss and tinnitus instead are being remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDING OF FACT

The evidence at the very least is in relative equipoise, meaning about evenly balanced for and against the claim, as to whether the Veteran's ED was caused or is being exacerbated by his service-connected prostate cancer.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, his ED is proximately due to, the result of, or aggravated by his service-connected prostate cancer, so secondary to it.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing VA regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Since in this case, however, this claim is being granted, there is no need to discuss whether there has been compliance with these duty-to-notify-and-assist obligations.  Even if, for the sake of argument, there has not been, this ultimately would be inconsequential and, therefore, at most amount to nonprejudicial, i.e., harmless error. 38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, instead, must be judged on an individual 
case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim).  There simply is no such possibility in this instance.

As for the March 2013 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that a presiding VLJ of the Board or hearing officer has two duties to comply with a pertinent VA regulation, 38 C.F.R. § 3.103(c)(2).  The first duty is to explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the presiding VLJ or hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.  There was compliance with these two duties, as the presiding VLJ - the undersigned - fully explained the issue on appeal and attempted to identify any evidence that might be missing from the record by asking the Veteran about his symptoms and treatment history.  

II.  General Statutes, Regulations and Precedent Cases Governing Claims for Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish entitlement to direct service connection for a claimed disorder, the following must be shown:  (1) that the Veteran has the claimed disability or that he at least has at some point since the filing of his claim for the disability; 
(2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  Establishing entitlement to service connection on this secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran claims that his ED is a result of his radiation treatment for his prostate cancer, so for a service-connected disability.  He had a VA examination in September 2009 to determine whether he indeed had ED and if it was a result of his prostate cancer.  This VA examiner, although confirming the Veteran has ED, concluded it was instead most likely secondary to his hypertension and its medications and least likely related to prostate cancer.


Contrarily, during another (more recent) VA examination in May 2011, the examiner indicated that the etiology of the Veteran's ED was most likely radiation treatment for his prostate cancer.  This additional examiner observed that the Veteran's prostate cancer was treated with external radiation and medication.  He further pointed out the Veteran had had ED since radiation but did not take any treatment for it.  

That May 2011 VA examiner further clarified his opinion in an April 2012 addendum medical opinion, observing that the Veteran's ED was present before his prostate radiation and therefore more likely than not due to his hypertension and possibly the side effects of the medications he took for the treatment of his hypertension.  This examiner, however, added that the radiation to the Veteran's prostate could have worsened his ED, even though not the primary cause of it.

At the conclusion of an even more recent July 2014 VA examination, however, a still additional VA examiner opined that the Veteran's ED was at least as likely as not attributable to his prostate cancer.

Consequently, there is disagreement amongst those who have commented concerning whether the Veteran's ED is attributable to his prostate cancer versus his hypertension (and, more specifically, the treatment for these diseases).  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, however, nor is "definite" or "obvious" etiology; instead, this posited correlation need only be an "as likely as not" possibility.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The VA examiners are competent medical authorities who had access to the pertinent facts at issue in this case, that is, the Veteran's history of ED in relation to his prostate cancer and hypertension and, as importantly, the course of treatment he has had for both.  The Board regards the opinions of the VA examiners, though differing, sufficient to place the evidence in relative equipoise on the determinative nexus issue regarding the cause of the Veteran's claimed ED in terms of whether it is related or attributable to his service-connected prostate cancer.  

Even if the Board were to accept the premise that the ED was not necessarily caused by the prostate cancer or even the treatment for it, so more likely instead by the hypertension and its treatment, there still would be grounds for granting rather than denying this claim because at least one of the VA examiners conceded the additional possibility that the prostate cancer is aggravating the ED, which also as mentioned is a viable basis for granting secondary service connection.  See Allen and 38 C.F.R. § 3.303(b).

So with resolution of this reasonable doubt in the Veteran's favor, the Board concludes that the evidence is at least in relative equipoise with regards to his claim of entitlement to service connection for ED.  And, as explained, in this circumstance this reasonable doubt is resolved in his favor and his claim granted.  38 C.F.R. § 3.102.


ORDER

The claim of entitlement to service connection for ED, including especially as secondary to the service-connected prostate cancer, is granted.


REMAND

As concerning the remaining claims for hearing loss and tinnitus, to reiterate, service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.304, 3.306.

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A preliminary review of the Veteran's service treatment records (STRs) shows that he had an audiological evaluation during his military entrance examination in November 1963.  Reported puretone thresholds, in decibels, in the relevant frequencies were:

HERTZ
500 Hz
1,000 Hz
2,000 Hz
3,000 Hz
4,000 Hz
RIGHT
-5 (10)
-10 (0)
5 (15)
10 (20)
10 (15)
LEFT
25 (40)
15 (25)
40 (50)
40 (50)
30 (35)

[The figures in parentheses represent conversions of audiometry reported in ASA values to ISO (ANSI) units, and are provided for data comparison purposes.]

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  So there is indication the Veteran had left ear hearing loss even before entering service, therefore, even before experiencing the type of noise trauma he says occurred during his service.

That notwithstanding, during his later November 1965 military separation audiological evaluation, reported puretone thresholds, in decibels, in the relevant frequencies were:

HERTZ
500 Hz
1,000 Hz
2,000 Hz
3,000 Hz
4,000 Hz
RIGHT
-5 (10)
-10 (0)
5 (15)
Not tested
10 (15)
LEFT
15 (30)
15 (25)
40 (50)
Not tested
30 (35)

[Again, the figures in parentheses represent conversions of audiometry reported in ASA values to ISO (ANSI) units, and are provided for data comparison purposes.]

So that November 1965 separation audiological evaluation suggest his hearing thresholds remained relatively the same as they earlier were during his November 1963 military entrance audiological evaluation, except for in the 500 Hz frequency in the left ear showing, ironically, somewhat improvement for that frequency.

In his March 2009 statement and during his March 2013 hearing, the Veteran alleged that his bilateral hearing loss and tinnitus were the result of acoustic trauma from the explosion of the Brinks Hotel in Saigon, Vietnam, and from napalms and bombs dropped from airplanes.  

While he previously stated that the Brinks Hotel was bombed in November 1964, the RO performed research showing that this incident actually occurred in December 1964, so the following month.  In any event, the Veteran has claimed that his bilateral hearing loss and tinnitus were also a result of exploding bombs while stationed in Vietnam.  Moreover, medical treatment records indicate he has current hearing impairment and tinnitus.  Consequently, a VA compensation examination and opinion are needed concerning the nature and etiology of his claimed bilateral hearing loss and tinnitus - including especially regarding whether they pre-existed his military service and, if so, were aggravated by his service, meaning chronically (permanently) worsened beyond their natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (all holding that mere temporary or intermittent 
flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened).

In the case of the hearing loss, at least to the extent affecting the left ear in particular, since there was notation of hearing loss in this ear even when the Veteran entered service, he cannot bring a claim for service connection for the hearing loss in this ear, only instead a claim that his service aggravated it (since pre-existing).  In this circumstance, the provisions of 38 C.F.R. § 1153 apply and he has the burden of establishing this required aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); see also 38 C.F.R. § 3.306 .


Accordingly, these bilateral hearing loss and tinnitus claims are REMANDED for the following additional development and consideration:

1.  Schedule a VA audiological examination to determine the nature and etiology of the Veteran's claimed bilateral hearing loss and tinnitus.  The claims file and a complete copy of this decision and REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished. 

All necessary studies and tests should be performed.
Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.

The examiner is then asked to comment on the following:

(a) Whether the Veteran clearly and unmistakably had any pre-existing hearing loss (especially left ear hearing loss) when beginning his service in November 1963.

(b) If he did, is there also clear and unmistakable evidence indicating this pre-existing hearing loss (especially left ear hearing loss) was not aggravated during or by his service, meaning not chronically (permanently) worsened beyond its natural progression.


(c) If, conversely, it is determined the hearing loss and/or tinnitus did NOT pre-exist the Veteran's military service, what is the likelihood (very likely, as likely as not, or unlikely) these conditions instead incepted during his service from November 1963 to November 1965, or within a year of his discharge, so by November 1966, or are otherwise related or attributable to his service - in particular, to the type of noise trauma alleged.

"Clear and unmistakable" evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (explaining that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 


2.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


